EXHIBIT 10.a

NOTICE TO U.S. TAX RESIDENTS:

VESTING OF THIS RESTRICTED STOCK UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE
RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE FAIR MARKET
VALUE OF THE
SHARES UNDERLYING THIS RESTRICTED STOCK UNIT AWARD THAT BECOME VESTED ON EACH
VESTING DATE.
ON SUCH DATE AND AS A CONDITION TO THE SHARES BEING RELEASED TO YOU, THE COMPANY
MUST
COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER PAYROLL TAX WITHHOLDING FROM YOU
BASED UPON
SUCH FAIR MARKET VALUE.

NOTICE TO NON-U.S. RESIDENTS:

YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN EXHIBIT
A TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A COUNTRY OUTSIDE
THE U.S.,
YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED ABOVE. AS A CONDITION TO
THE SHARES
BEING RELEASED TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND
OTHER
PAYROLL TAX WITHHOLDING THAT MAY BE DUE BY REASON OF THE GRANT OR VESTING OF
THIS AWARD.

ADC TELECOMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

     
TO:
  STOCK PROGRAM ID#:
RSU#:
  SAP EMPLOYEE ID#:

To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
award (the “Award”) pursuant to the Company’s Global Stock Incentive Plan (the
“Plan”). The Award represents the right to receive shares of Common Stock of the
Company subject to the fulfillment of the vesting conditions set forth in this
agreement and the additional terms and conditions set for the in Exhibit A to
this agreement (collectively, this “Agreement”).

The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are as follows:

1. Grant Date:

2. Number of Restricted Stock Units Subject to this Award:

3. Vesting Schedule: The Award will vest according to the following schedule:

                Number of Restricted Stock Date     Units that will Vest

1

4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to your
continued employment and the other terms of the Award, upon each vesting of the
Award (each a “Vest Date”), you shall receive, in accordance with the terms and
provisions of the Plan and this Agreement, one share of Common Stock for each
restricted stock unit that vests on such Vest Date (the “Shares”). The Company
will transfer such Shares to you as soon as administratively feasible following
your satisfaction of any required tax withholding obligations. No fractional
shares shall be issued under this Agreement. No Shares shall be issued upon
vesting of the Award unless such issuance complies with all relevant provisions
of law and the requirements of any stock exchange upon which the Shares are then
listed. You understand that your participation in the Plan is conditioned on the
Company obtaining all necessary orders, decisions, rulings and approvals from
the relevant governmental regulatory authorities. The Award does not entitle you
to any shareholder rights (e.g., no voting or dividend rights). The Company
reserves the right to determine the manner in which the Shares are delivered to
you, including but not limited to delivery by direct registration with the
Company’s transfer agent or delivery to a broker designated by the Company.

5. Termination of Employment.

(a) For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of:



  (i)   the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or



  (ii)   the date, as determined by the Company, that your employer is no longer
an Affiliate of the Company.

(b) If your Employment Termination Date occurs before the full vesting of this
Award, the entire unvested portion of the Award as of your Employment
Termination Date shall be forfeited and immediately cancelled.

(c) The Committee shall have the exclusive discretion to determine the
Employment Termination Date.

6. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights or rights with respect to cash
dividends paid by the Company on shares of its Common Stock) issuable under the
Award until the Award is settled by the issuance of such Shares to you at
vesting.

7. Tax Withholding.

(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that Company and/or your Employer: (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
issuance of Shares, the subsequent sale of Shares acquired pursuant to such
vesting and the receipt of any dividends or dividend equivalents (if any); and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate your liability for Tax-Related Items.

As a condition and term of this Award, no election under Section 83(b) of the
United States Internal Revenue Code may be made by you with respect to this
Award.

(b) Prior to any taxable event arising as a result of the Award you must make
such arrangements as the Company or its Affiliates may permit or require for the
satisfaction of tax withholding obligations (including U.S. federal, state and
local taxes and any non-U.S. taxes or social contributions) that the Company
determines are or may be required in connection with such event (the “Tax
Withholding Obligation”). If permitted by the Company, you may satisfy your Tax
Withholding Obligation in one of the following three ways:



  (i)   Direct Payment: you may elect to satisfy your Tax Withholding Obligation
by delivering to the Company, no later than three (3) U.S. business days after
any Vest Date, a wire transfer or certified or cashier’s check payable to the
Company in U.S. dollars equal to the amount of the Tax Withholding Obligation,
as determined by the Company. This is referred to as a “Cash Payment Election”;



  (ii)   Share Withholding: you may elect to have the Company retain from the
Shares issuable on each Vest Date that number of Shares having a Fair Market
Value on the Vest Date that is sufficient to satisfy your Tax Withholding
Obligation. This is referred to as a “Share Withhold Election”; or



  (iii)   Sale of a Portion of Shares: you may elect to have the broker
designated by the Company sell on your behalf a whole number of Shares from
those Shares issuable to you on each Vest Date to generate cash proceeds
sufficient to satisfy the Tax Withholding Obligation. This is referred to as a
“Sell to Cover Election.”

The Company reserves the right to specify from time-to-time which of the
foregoing three elections will be available and to specify the time and manner
for making an election. If no election is made by you or if you make a Cash
Payment Election and fail to deliver the required funds to the Company on a
timely basis, then the Company may, in its sole discretion, require either a
Share Withhold Election or a Sell to Cover Election. Your acceptance of this
Award constitutes your consent and authorization for the Company to take such
action as may be necessary to effectuate either such election.

(c) If you make a Sell to Cover Election (or if the Company makes this election
in its discretion) you will be responsible for all broker’s fees and other costs
of sale. In addition, the broker will be instructed to sell a sufficient number
of whole Shares to generate cash proceeds equal to the Tax Withholding
Obligation. Neither the Company nor the broker used by the Company will
guarantee any particular sale price for the sale of such Shares. Accordingly,
you may be required to sell more Shares than would be required if a Share
Withhold Election were made (if available). Alternatively, such sale may result
in additional tax obligations for you if the sale price is greater than the Fair
Market Value of the Shares on the Vest Date.

(d) The Company may refuse to issue any Shares to you until you satisfy any Tax
Withholding Obligation.

(e) If your Tax Withholding Obligation is not satisfied by the means described
above, you authorize your Employer to withhold all such obligations from your
wages or other cash compensation paid to you by your Employer.

8. Transfer of Award. Your rights under the Award may not be sold, assigned,
transferred, pledged or disposed of in any way, except by will or by the laws of
descent and distribution, without the prior written consent of the Company.

9. Acceleration of Vest Dates. In the event of a “Change in Control” of the
Company prior to any Vest Date, the entire unvested portion of this Award shall
become immediately vested on the effective date of such Change in Control, and
you will be required to satisfy any applicable Tax Withholding Obligations. For
purposes of this Agreement, the following terms shall have the meanings set
forth below:

(a) “Change in Control” shall mean:



  (i)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;



  (ii)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, determined
in accordance with Rule 13d-3, excluding, however, any securities acquired
directly from the Company (other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company); however, that for purposes of this clause
the term “person” shall not include the Company, any subsidiary of the Company
or any employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan;



  (iii)   the Continuing Directors cease to constitute a majority of the
Company’s Board of Directors;



  (iv)   consummation of a reorganization, merger or consolidation of, or a sale
or other disposition of all or substantially all of the assets of, the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own voting securities of the corporation
resulting from such Business Combination having more than 50% of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;



  (v)   approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or



  (vi)   the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.



  (vii)   the definition of “Change in Control” is subject to changes as may be
determined by the Compensation Committee of the Company’s Board of Directors as
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code, as added by the American Jobs Creation Act.

(b) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (b), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities, but shall
not include the Company, any subsidiary of the Company or any employee benefit
plan of the Company or of any subsidiary of the Company or any entity holding
shares of Common Stock organized, appointed or established for, or pursuant to
the terms of, any such plan; and “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

10. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.

11. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.

12. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
You hereby waive any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waive any bond, surety, or other security
that might be required of the Company or any of its Affiliates with respect
thereto. You further agree that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or in equity.

14. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your employment contract, if any; (f) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) the future value of the Shares subject to the Award is
unknown and cannot be predicted with certainty, (h) neither the Plan, the Award
nor the issuance of the Shares confers upon you any right to continue in the
employ of (or any other relationship with) the Company or any of its Affiliates,
nor do they limit in any respect the right of the Company or any of its
Affiliates to terminate your employment or other relationship with the Company
or any of its Affiliates, as the case may be, at any time,(i) no claim or
entitlement to compensation or damages arises from termination of the Award
which results from the termination of your employment by the Company or your
Employer (for any reason and whether or not in breach of contract) or any
diminution in value of the Award or Shares issued pursuant to the Award and you
irrevocably release the Company and its Affiliates from any such claim that may
arise, (j) you consent to the delivery by electronic means of any notices,
documents or election forms related to the Award, the Plan or future grants
under the Plan, if any, and (k) notwithstanding any terms or conditions of the
Plan to the contrary, in the event of involuntary termination of your employment
(whether or not in breach of local labor laws), your right to receive Awards
under the Plan, if any, will terminate on the Employment Termination Date.

15. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.

You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, and details of all Awards
to you under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country of residence or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country of residence. You may request a list with the
names and addresses of any potential recipients of the Data by contacting ADC’s
HR Stock Compensation Group. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s HR Stock Compensation Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s HR Stock Compensation Group.

16. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing one copy of this Agreement and
returning it to ADC’s HR Stock Compensation Group at the address listed below.
IF YOU DO NOT RETURN AN EXECUTED COPY OF THIS AGREEMENT TO ADC’S HR STOCK
COMPENSATION GROUP WITHIN SIXTY (60) DAYS OF THE MAIL DATE OF THIS AGREEMENT,
YOU WILL BE DEEMED TO HAVE REJECTED THIS AWARD AND YOU WILL HAVE NO FURTHER
RIGHTS WITH RESPECT TO THE AWARD.

Very truly yours,

ADC TELECOMMUNICATIONS, INC.

Vice President and General Counsel

ACCEPTANCE AND ACKNOWLEDGMENT

I accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement, the Plan and the Plan
Prospectus, and acknowledge that I have read them carefully and that I fully
understand their contents.

     
 
   
 
   
     
       
 
   
 
  Dated:
 
   
     
Government/Tax Payer #
Address     
     
     
 






Return to ADC’s HR Stock Compensation Group as follows:

Postal Mail:
ADC
Attn: Stock Compensation Program, MS 56
P.O. Box 1101
Minneapolis, MN 55440-1101 USA

Express Mail:
ADC
Attn: Stock Compensation Program, MS 56
13625 Technology Drive
Eden Prairie, MN 55344 USA

Facsimile:
ADC
Attn: Stock Compensation Program
+1-952-238-1525

2

EXHIBIT A

TO THE

ADC TELECOMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Exhibit A to the Restricted Stock Unit Award Agreement (the “Agreement”)
includes additional terms and conditions of the grant of the Awards that will
apply to any residents of the countries listed below. Capitalized terms used but
not defined herein shall have the same meanings assigned to them in the Plan and
the Agreement.

Australia

Your Award is granted pursuant to the Australian Addendum which is an addendum
to the Plan, and therefore, your Award is subject to the terms and conditions as
stated in the Australian Addendum, the Plan and the Agreement.

Austria

If you hold Shares obtained through the Plan outside Austria (even if you hold
them outside of Austria with an Austrian bank), you must submit a report to the
Austrian National Bank using the form “Standmeldung.” An exemption applies if
the value of the securities on December 31 does not exceed €75,000. The
reporting date is December 31; the deadline for filing the report is March 31 of
the following year. The forms can be obtained at the Austrian National Bank.
When Shares are sold, there may be exchange control obligations if the cash
received is held outside Austria. A separate reporting requirement applies to
your non-Austrian cash accounts. A non-Austrian cash account must be reported to
the Austrian National Bank at the postal address listed above on or before the
tenth day of the month following the month in which the account is opened. In
addition, if the transaction volume of all accounts abroad exceeds €2.5 million,
the movements and the balance of all accounts must be reported monthly, as of
the last day of the month, on or before the tenth day of the following month by
filing the form “Auslandskontenmeldung.” If the transaction value of all cash
accounts abroad is below €2.5 million, no ongoing reporting requirements apply.

You should be aware that you may be entitled to revoke your Award acceptance on
the basis of the Austrian Consumer Protection Act under the following
conditions:

(i) If you agree to receive an Award, you may be entitled to revoke your
acceptance of the Award. The revocation must be made within one week of the day
you signed the Agreement; or

(ii) You may be entitled revoke your acceptance of the Award if circumstances
relevant to your decision to enter into the Agreement, as presented by the
Company, either do not materialize or materialize to a significantly reduced
extent, through no fault of your own. This revocation must be made within one
week of the time it is foreseeable that the circumstances mentioned above do not
materialize or materialize at a significantly reduced extent, provided you
received written information on this right of revocation.

Please note the revocation must be in written form to be valid. It is sufficient
if you return the Agreement to the Company or the Company’s representative with
language which can be understood as your refusal to conclude or honor the terms
contained in the Agreement. It is sufficient if the revocation is sent within
the period discussed above.

3

Belgium

You are required to report any security or bank account maintained outside of
Belgium on your annual tax return.

Canada (Quebec only)

The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.

Canada (all provinces)

You are permitted to sell Shares acquired upon vesting of the Award through the
designated broker appointed by the Company provided the resale of Shares takes
place outside of Canada through the facilitates of the stock exchange which the
Shares are listed. Currently, the Company’s Shares are listed on NASDAQ.

Denmark

If you make or receive payments in excess of DKK250,000 (a per transaction
limit), the transaction should be reported to the Danish National Bank. If you
transfer in excess of DKK250,000 to a local bank (e.g., as a result of the sale
of Shares), the local bank similarly will request certain information regarding
the transaction from you; it will then submit the relevant information to the
Danish National Bank on your behalf. Therefore, in most circumstances, the local
bank involved in the transaction will satisfy the reporting obligation.

If you establish a “safety-deposit account” (i.e., an account holding Shares) or
a “deposit account” (i.e., an account holding cash) abroad, you will not be
required to report the account to the Danish National Bank. (Please note that
these obligations are separate from and in addition to the obligations described
below.)

You may hold Shares acquired through the Plan in a safety-deposit account (e.g.,
a brokerage account) with either a Danish bank or with an approved foreign
broker or bank. If the Shares are held with a foreign broker or bank, you are
required to inform the Danish Tax Administration about the safety-deposit
account. For this purpose, you must file a Form V (Erklaering V) with the Danish
Tax Administration. Both you and the broker or bank must sign the Form V. By
signing the Form V, the broker or bank undertakes an obligation, without further
request each year, to forward information to the Danish Tax Administration
concerning the Shares in the account. By signing the Form V, you authorize the
Danish Tax Administration to examine the account. A sample of the Form V can be
found at the following website: www.erhverv.toldskat.dk/blanketter/49023.pdf.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account (or bank account, as applicable) will be treated as
a deposit account because cash can be held in the account. Therefore, you must
also file a Form K (Erklaering K) with the Danish Tax Administration. Both you
and the broker must sign the Form K. By signing the Form K, the broker
undertakes an obligation, without further request each year, to forward
information to the Danish Tax Administration concerning the content of the
deposit account. By signing the Form K, you authorize the Danish Tax
Administration to examine the account. A sample of Form K can be found at the
following website: www.erhverv.toldskat.dk/blanketter/49021.pdf.

By accepting this Award, you acknowledge that you understand and agree that this
grant relates to future services to be performed and is not a bonus or
compensation for past services.

Finland

This offer is private and not subject to regulations under the Finnish
Securities Market Act.

France
You may hold Shares issued to you upon vesting of the Award outside of France
provided you declare all foreign accounts, whether open, current, or closed, in
your income tax return. You must also declare to the customs and excise
authorities any cash or securities you import or export without the use of a
financial institution when the value of the cash or securities is equal to or
exceeds €7,600.

Germany

Cross-border payments in excess of €12,500 must be reported monthly. If you use
a German bank to transfer a cross-border payment in excess of €12,500 in
connection with sale of Shares, the bank will make the report. In addition, you
must report any receivables or payables or debts in foreign currency exceeding
an amount of €5,000,000 on a monthly basis. Finally, you must also report your
holding annually in the unlikely event that you holds Shares representing 10% or
more of the total or voting capital of the Company.

Hong Kong

The Company specifically intends that the Plan will not be an occupational
retirement scheme for the purposes of the Occupational Retirement Schemes
Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed to
constitute an occupational retirement scheme for the purposes of ORSO, your
grant shall be void.

In the event that you receive Shares prior to six months after the grant date,
you (or your beneficiary) must execute an undertaking satisfactory to Company
not to sell the Shares acquired through the Plan prior to six months after the
grant date.

Hungary

This offering is not regulated by Act CXI of 1996 on the Offering of Securities,
Investment Services and the Stock Exchange.

Ireland

This Award is granted pursuant to the Plan and the Shares which may be issued
upon vesting of the Award are offered in a private transaction. This is not an
offer to the public.

If you are a director, shadow director or secretary of an Irish subsidiary of
Company, you are subject to certain notification requirements under the
Companies Act, 1990. Among these requirements is an obligation to notify the
Irish subsidiary in writing when you receive an interest (e.g., Shares) in
Company and the number and class of Shares or rights to which the interest
relates. In addition, you must notify the Irish subsidiary when you sell Shares
acquired through the vesting of your Award. You must notify the Irish subsidiary
of the acquisition or disposal of an interest in Shares within five days
following the day of acquisition or disposal of the interest in Shares. These
notification requirements also apply to any rights or Shares acquired by your
spouse or child(ren) (under the age of 18). Please contact Company to obtain a
copy of the notification form.

Italy

By accepting this Award, you acknowledge that you have received a copy of the
Plan, reviewed the Plan and this Agreement in their entirety and fully
understand and accept all provisions of the Plan and this Agreement. In
addition, you acknowledge that the Award is not meant to incentivize, compensate
or reward you for your efforts for your employer.

Exchange control reporting is required if you transfer cash or Shares to or from
Italy in excess of €12,500 or the equivalent amount in U.S. dollars. If the
payment is made through an authorized broker resident in Italy, the broker will
comply with the reporting obligation. In addition, you will have exchange
control reporting obligations if you have any foreign investment (including
stock) held outside Italy in excess of €12,500 or the equivalent amount in U.S.
dollars. The reporting must be done on your individual tax return.

Japan

If you acquire Shares valued at more than ¥100,000,000 in a single transaction,
you must file a report with the Ministry of Finance through the Bank of Japan
within 20 days of the issuance of the Shares. The reporting requirements vary
depending on whether or not the relevant payment is made through a bank in
Japan.

Malaysia
You must comply with the following exchange control reporting obligations if you
are a Malaysian resident for exchange control purposes: (i) you must repatriate
all proceeds from the sale of Shares and all dividend payments (if any) to
Malaysia as soon as the proceeds/dividends are received; and (ii) you must file
a Form R with Bank Negara if the amount of funds repatriated exceeds RM50,000
(or its equivalent in foreign currency).

If you are a director of a Malaysian affiliate of ADC, you are subject to
certain notification requirements under the Malaysian Companies Act, 1965. Among
these requirements is an obligation to notify the Malaysian affiliate in writing
when you receive an interest (e.g., Shares) in Company or any related companies.
In addition, you must notify the Malaysian affiliate when you sell Shares of
Company or any related company (including when you sell Shares acquired through
vesting of your Award). Additionally, you must also notify the Malaysian
affiliate of Company if there are any subsequent changes in your interest in
Company or any related companies. These notifications must be made within
14 days of acquiring or disposing of any interest in Company or any related
company.

Mexico

The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to you.

This invitation and, in your case, the acquisition of Shares does not, in any
way, establish a labor relationship between you and the Company, and it does not
establish any rights between you and your employer.

La invitación que the Company hace en relación con el Plan es unilateral y
discrecional, por lo tanto, the Company se reserva el derecho absoluto para
modificar o terminar el mismo, sin ninguna responsabilidad para usted.

Esta invitación y, en su caso, la adquisición de acciones, de ninguna manera
establecen relación laboral alguna entre usted y the Company y tampoco establece
derecho alguno entre usted y su empleador.

Netherlands

By accepting this Award, you acknowledge that: (i) the grant is intended as an
incentive for you to remain employed with your current employer and is not
intended as remuneration for labor performed; (ii) the grant is not intended to
replace any pension rights or compensation; and (iii) in the case of a merger,
take-over or transfer of liability, the benefits granted under the Plan will not
transfer automatically to another company.

Poland

If you acquire Shares through participation in the Plan, you must file an annual
report with the National Bank of Poland declaring ownership of foreign Shares.

Singapore

If you are a director, associate director or shadow director of a Singapore
affiliate of Company, you are subject to certain notification requirements under
the Singapore Companies Act. Among these requirements is an obligation to notify
the Singaporean affiliate in writing when you receive an interest (e.g., Shares)
in Company or any related companies. Please contact Company to obtain a copy of
the notification form. In addition, you must notify the Singapore affiliate when
you sell Shares of Company or any related company (including when you sell
Shares acquired upon vesting of your Award). These notifications must be made
within two days of acquiring or disposing of any interest in Company or any
related company. In addition, a notification must be made of your interest in
Company or any related company within two days of becoming a director.

South Korea

Exchange control laws require Korean residents who realize US$100,000 or more
from the sale of Shares to repatriate the proceeds back to Korea within six
months of the sale.

Spain

By accepting this Award, you acknowledge that: (i) you understand and agree to
the terms of the Plan; (ii) you consent to participation in the Plan; (iii) and
you have received a copy of the Plan.

You understand that Company has unilaterally, gratuitously, and discretionally
decided to distribute Awards under the Plan to individuals who may be employees
of the Company or its affiliates throughout the world. The decision is a
temporary decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind Company or any
of its affiliates presently or in the future. Consequently, you understand that
any grant is given on the assumption and condition that it shall not become a
part of any employment contract (either with Company or any of its affiliates)
and shall not be considered a mandatory benefit, salary for any purpose
(including severance compensation) or any other right whatsoever. Further, you
understand and freely accept that there is no guarantee that any benefit
whatsoever shall arise from any gratuitous and discretionary grant since the
future value of the Award and underlying Shares is unknown and unpredictable. In
addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of Awards shall be null
and void and the Plan shall not have any effect whatsoever.

It is your responsibility to comply with exchange control regulations in Spain.
When receiving foreign currency payments derived from the ownership of Company
Shares (i.e., as a result of the sale of the Shares), you must inform the
financial institution receiving the payment, the basis upon which such payment
is made. You will need to provide the institution with the following
information: (i) your name, address, and fiscal identification number; (ii) the
name and corporate domicile of Company; (iii) the amount of the payment;
(iv) the currency used; (v) the country of origin; (vi) the reasons for the
payment; and (vii) additional information that may be required.

If you wish to import the ownership title of the Company Shares (i.e., share
certificates) into Spain, you must declare the importation of such securities to
the Spanish Dirección General de Comercio e Inversiones of the Ministry of
Economy.

This offer is considered a private placement outside of the scope of Spanish law
on public offerings and issuances.

Sweden
No special provisions.

Switzerland
The grant is considered a private offering in Switzerland and is therefore not
subject to registration in Switzerland.

United Arab Emirates
The Plan is only being offered to qualified employees and is in the nature of
providing equity incentives to employees of the Company’s affiliate in the
United Arab Emirates.

United Kingdom

You agree that if Company does not withhold the amount of income tax and
National Insurance Contributions that you are responsible for as a result of the
grant, vesting, release, assignment or cancellation of the Award (the “Taxable
Event”) from you within 90 days after the Taxable Event, that the amount that
should have been withheld from you shall constitute a loan owed by you to your
employer, effective 90 days after the Taxable Event. You agree that the loan
will bear interest at the UK official rate of interest and it will be
immediately due and repayable and Company and/or your employer may recover it at
any time thereafter by withholding the funds from your salary, bonus or any
other funds due by your employer to you, by withholding in Shares acquired upon
vesting of the Award or by demanding cash or a check from you.

Venezuela

You acknowledge and agree that any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of your
employment.

You also acknowledge that: (i) this offer is personal, private, exclusive and
non-transferable; (ii) you have been selected to receive a grant only because
you meet the eligibility requirements contained in the Plan; and (iii) this
offer is not being communicated using any means of publicity.

Recently, the Government of Venezuela established an exchange control regime.
You should consult with your legal advisor to determine how these new
requirements impact your participation in the Plan.

4